Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
The present application, filed on March 27, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 were examined in a Non-Final on 2/10/2020. A Final office action in response to the amendments dated 5/11/2020 was mailed on 07/22/2020. Claims 1-4 and 6-20 were examined. A second Non-Final office action was mailed on 2/12/2021 in response to a request for continued examination under 37 CFR 1.114. A second Final office action in response to a submission on 5/12/2021 was mailed on 5/24/2021. Claims 1-4, 6-8, 10-13, 15-16 and 21-25 were examined.
This office action and allowance is in response to Applicants submission dated 11/30/2021 under AFCP 2.0. This submission includes further amendment to claim set of 5/12/2021. This claim set is entered after consideration under this program.

Allowable Subject Matter
Claims 1-4, 6-8, 10-13, 15-16 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendment to independent claim according to the detail structure as disclosed in Fig 3 of the specification. While several limitations of these claims are shown in the closest prior art of Hao et al, complete structure as claimed is not.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716